United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3687
                        ___________________________

                               Khadara-Ayan Yousuf

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Fairview Health Services, doing business as University of Minnesota Medical
                                Center, Fairview

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                              Submitted: June 4, 2015
                               Filed: June 18, 2015
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Khadara-Ayan Yousuf appeals the district court’s adverse grant of summary
judgment in her action asserting discrimination claims against her former employer,
Fairview Health Services (FHS), under Title VII and 42 U.S.C. § 1981. Yousuf, a
Muslim woman of Somali national origin, claimed that FHS discriminated against her
on the basis of her national origin, race, sex, pregnancy, and religion, when it
terminated her employment for purportedly failing to return from a leave of absence.
For the following reasons, we affirm in part, vacate in part, and remand for further
proceedings.

      We review the district court’s grant of summary judgment de novo. See Elam
v. Regions Fin. Corp., 601 F.3d 873, 877 (8th Cir. 2010) (standard of review). As to
Yousuf’s claims that FHS discriminated against her based on her national origin, race,
and religion, we agree with the district court that there was no genuine issue of
material fact and FHS was entitled to judgment as a matter of law. We therefore
affirm the grant of summary judgment as to these claims.

       We conclude, however, that the district court erred in granting summary
judgment on Yousuf’s inter-related claims of discrimination based on her pregnancy
and her sex. Despite Yousuf’s assertions that FHS had assumed she was pregnant,
the district court relied solely on her failure to present evidence showing that FHS
was aware of her pregnancy, and thus deduced that she could not show FHS
discriminated against her on the basis of her pregnancy or her sex. The district court
failed to recognize, however, that Title VII, as amended by the Pregnancy
Discrimination Act, also prohibits an employer from discriminating against a woman
because of her capacity to become pregnant. See Int’l Union, United Auto.,
Aerospace & Agric. Implement Workers of Am., UAW v. Johnson Controls, Inc., 499
U.S. 187, 206-07, 211 (1991); cf. Walsh v. Nat’l Computer Sys., Inc., 332 F.3d 1150,
1160 (8th Cir. 2003) (upholding jury verdict for plaintiff “discriminated against . . .
because she is a woman who had been pregnant, had taken a maternity leave, and
might become pregnant again”; potential pregnancy is medical condition that is sex-
related because only women can become pregnant). Therefore, we partially vacate
the district court’s grant of summary judgment, and we remand this case to the district
court to consider in the first instance whether the summary judgment record presented
sufficient evidence from which a reasonable inference could be drawn that FHS

                                         -2-
discriminated against Yousuf based on her capacity to become pregnant. See
Schweiss v. Chrysler Motors Corp., 922 F.2d 473, 476 (8th Cir. 1990) (noting benefit
of having district court address issue in first instance); cf. Scott v. Benson, 742 F.3d
335, 340-41 (8th Cir. 2014) (vacating summary judgment decision and remanding for
further proceedings).

      Accordingly, we affirm in part, vacate in part, and remand for further
proceedings consistent with this opinion.
                      ______________________________




                                          -3-